DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-181244 in view of Saito et al. (US PGP 2013/0252154).
JP ‘244 teaches an electrophotographic photoreceptor comprising a support, a photosensitive layer formed thereon and a protective layer formed on the photosensitive layer (Abstract).  The protective layer is further taught to comprise a polyrotaxane (Abstract).  Additionally, the polyrotaxane is taught to be chemically crosslinked ([0118]).  The polyrotaxane is taught t comprise a linear molecular that penetrates a circular molecule ([0018] and [0028-29]), wherein the linear molecule may be 
Saito teaches a photoreceptor comprising a protective layer that is formed from a crosslinked film including a reactive charge transport compound and a polymer ([0109]).   The crosslinked film is formed by reacting the charge transporting material, polymer and a guanamine or melamine compound ([0110]).  The reactive charge transport compound is taught to have a reactive hydroxyl group such that it would be capable of forming a urethane linkage ([0110-112], [0131] and [0165]).  Saito teaches that a crosslinked protective layer comprising the reactive charge transport compound can achieve high strength and prevent abrasion while still suppressing image deletion ([0017-19]).  The charge transport compounds have a triarylamine skeleton ([0131]).  Saito further teaches an image forming apparatus that may further possess a process cartridge for accessible maintenance of the image forming apparatus ([0211]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the et al. in the protective layer of JP ‘244 and to have optimized the amount of said charge transport compound in the protective layer in order to perfect the durability of said protective layer while still suppressing image deletion and to utilize a process cartridge in the image forming apparatus of JP ‘244.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/23/2022